DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
 This application, filed on 22-March-2021, is a continuation of application 16/893,314, filed on 4-June-2020, issued as patent # US 10,984,620 B2)
 Application 16/893,314 claims priority from Korean patent application # KR 10-2019-0066684, filed on 5-June-2019.
 Therefore, this application has been accorded a prima facie effective filing date of 5-June-2019.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 22-March-2021 (19 references) has been considered by the Examiner and made of record in the application file.

Double Patenting
Claims 1-15, 18 and 19 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 10,984,620 B2 (Parent)
Claim 1: An access control method performed by a terminal for confirmation of permission to enter a target door corresponding to a target access control device, the method comprising:
obtaining access right information, wherein the access right information includes registered identification information and time information, wherein the registered identification information is related to access control devices to which the terminal is accessible and the time information is related to accessible time period to enter the target door;
detecting the target access control device;
establishing a communication channel between the target access control device and the terminal:
receiving identification information of the target access control device through the communication channel:
performing a first access authenticating operation and a second access authenticating operation,
wherein the first access authenticating operation is performed based on current time and the time information and,
wherein the second access authenticating operation is performed by comparing the received identification information from the target access control device with the registered identification information of the access right information; and
permitting the terminal entering the target door when a predetermined condition is satisfied in the first access authenticating operation and the second access authenticating operation.
Claim 1: An access control method performed by a terminal of a user which performs access authentication of the user for entering a target door with a proximate corresponding access control device, the method comprising: 
receiving access right information from a server which manages the access right information related to the user, 
wherein the access right information has expired after a validity period such that performing access authentication of the user based on invalid access right information prestored in the terminal is prevented, 
detecting the access control device by the terminal of the user; 
establishing a communication channel between the detected access control device and the terminal of the user; 
receiving identification information from the access control device through the communication channel; 
checking for access authorization of the target door by the user based on the received identification information; and 
determining whether or not the user is allowed to access to the target door based on the access right information in the terminal of the user, 
wherein the access right information in the terminal which is not expired is used in the determining by the terminal, 
wherein the access right information includes at least one of registered user identification information, registered terminal identification information, registered access control device identification information, and access schedule information of the access right information, 
wherein the access right information includes the registered access control device corresponding to the access schedule information, and 
wherein the determining whether or not the user is allowed to access to the target door includes: 
comparing the received identification information with the registered access control device identification information of the access right information, and 
determining that the access authentication is successful when the received identification information is matched to one of the registered access control device identification information, and 
wherein the determining that the access authentication is successful when the received identification information is matched to one of the registered access control device identification information includes: 
comparing current time with the access schedule information related to the received identification information of the access right information, and 
determining that the access authentication has failed when the current time is not included in access schedule.
Claim 2: The access control method of claim 1,
wherein the time information includes first time information related to validity period of the access right information,
wherein the access right information is expired after the validity period, and
wherein the first access authenticating operation is performed when the access right information has not expired.
Claim 2: The access control method of claim 1, further comprising receiving biometric information of the user through the communication channel, 
wherein the biometric information of the user is input from the user on the access control device, and 
wherein the access right information further includes registered biometric information.
Claim 3: The access control method of claim 1, 
wherein the time information includes second time information related to access schedule, which is whether the terminal permits entering the target door at the current time, and 
wherein the terminal permits entering the target door when the current time is included in the access schedule, in the first access authenticating operation.  
Claim 3: The access control method of claim 2, wherein the determining whether or not the user is allowed to access to the target door includes: 
comparing the received biometric information of the user with the registered biometric information, and 
determining that the access authentication is successful when biometric information of the user is matched to one of the registered biometric information.
Claim 4: The access control method of claim 1, 
wherein the terminal permits entering the target door when the received identification information is matched to one of the registered identification information, in the second access authenticating operation.

Claim 4: The access control method of claim 3, wherein the registered biometric information is corresponding to at least one of registered user identification information, registered terminal identification information, registered access control device identification information, and access schedule information, of the access right information.
Claim 5: The access control method of claim 1, further comprising,
obtaining biometric information from the terminal or the target access control device,
wherein the access right information further includes registered biometric information, and
wherein the second access authenticating operation is performed considering the registered biometric information and the obtained biometric information.

Claim 5: The access control method of claim 4, 
wherein the access right information further includes the access schedule information corresponding to the registered biometric information, and 
wherein the determining that the access authentication is successful when the user's biometric information is matched to one of the registered biometric information includes: 
comparing current time with the access schedule information related to the received biometric information of the user of the access right information, and 
determining that the access authentication has failed when the current time is not included in access schedule.
Claim 6: The access control method of claim 5,
wherein the obtained biometric information includes at least one of voice information, fingerprint information, iris information, face information, and vein information.

Claim 6: The access control method of claim 4, 
wherein the access right information further includes the registered terminal identification information corresponding to the registered biometric information, and 
wherein the determining that the access authentication is successful when biometric information of the user is matched to one of the registered biometric information includes: 
comparing identification information of the terminal of the user with the registered terminal identification information related to the received biometric information of the user, and 
determining that the access authentication has failed when the identification information of the terminal of the user is not matched to one of the registered terminal identification information corresponding to the received biometric information of the user.
Claim 7: The access control method of claim 1,
wherein the registered identification information corresponds to registered user identification information or registered terminal identification information, and
wherein the registered user identification information is related to users that are available to enter the target door and the registered terminal identification information is related to terminals that are accessible for permission to enter the target door. 
Claim 7: The access control method of claim 1, wherein the registered access control device identification information is corresponding to at least one of the registered user identification information, and the registered terminal identification information of the access right information.
Claim 8: The access control method of claim 1, 
wherein the target door is selected based on a distance between the target access control device and the terminal. 

Claim 8: The access control method of claim 7, 
wherein the access right information further includes the registered terminal identification information corresponding to the registered access control device identification information, and 
wherein the determining that the access authentication is successful when the received identification information is matched to one of the registered access control device identification information includes: 
comparing identification information of the terminal of the user with the registered terminal identification information related to the received identification information, and 
determining that the access authentication has failed when the identification information of the terminal of the user is not matched to one of the registered terminal identification information corresponding to the received identification information.
Claim 9: The access control method of claim 1, further comprising: 
generating a control signal for controlling the target access control device to open the target door after the permitting.

Claim 9: The access control method of claim 1, further comprising: 
when the access authentication is successful, 
generating a door opening signal, and 
transmitting the door opening signal to the access control device, the door opening signal forcing the access control device to perform a door opening operation.
Claim 10: The access control method of claim 1, 
wherein the access right information is obtained from a server that manages the access right information.

Claim 10: The access control method of claim 1, further comprising, 
when the step of the determining is completed, 
generating result information of the access authentication.
Claim 11: The access control method of claim 1, further comprising, 
generating result information related to whether or not the terminal permits entering the target door.
Claim 11: The access control method of claim 10, further comprising transmitting the result information of the access authentication to the server.
Claim 12: The access control method of claim 11, further comprising, 
transmitting the result information to a server. 
Claim 12: The access control method of claim 1, wherein the target door is selected based on a distance between the detected access control device and the terminal of the user.
Claim 13: The access control method of claim 1, further comprising, 
receiving a signal for requesting the first access authenticating operation and the second access authenticating operation from the target access control device. 
Claim 13: The access control method of claim 12, wherein the target door is detected by the terminal when closer than a specific distance.
Claim 14: The access control method of claim 13, 
wherein the communication channel is established in response to the signal for requesting the first access authenticating operation and the second access authenticating operation. 
Claim 14: A non-transitory computer-readable recording medium having a program recorded thereon for executing the method according to claim 1.
Claim 15: The access control method of claim 13, 
wherein the signal for requesting the first access authenticating operation and the second access authenticating operation is generated in response to an input signal from the target access control device for opening the target door.

Claim 16: The access control method of claim 15, further comprising, 
receiving a message from a server in response to the signal for requesting the first access authenticating operation and the second access authenticating operation.

Claim 17: The access control method of claim 16, 
wherein the received message is determined by the server based on the current time.

Claim 18: A non-transitory computer-readable recording medium having a program recorded thereon for executing the method according to claim 1.

Claim 19: Consider claim 19:  An access control device corresponding to a target door, the access control device comprising:
a communication unit configured to establish a communication channel between the access control device and a terminal: and 
a control unit configured to transmit, via the communication unit, identification information of the access control device to the terminal for a first access authenticating operation and a second access authenticating operation performed by the terminal based on access right information in the terminal:
wherein the access right information includes registered identification information and time information, wherein the registered identification information is related to access control devices to which the terminal is accessible and the time information is related to accessible time period to enter the target door,
wherein the first access authenticating operation is performed based on current time and the time information and,
wherein the second access authenticating operation is performed by comparing the identification information of the access control device with the registered identification information of the access right information; and
wherein the terminal is configured to permit entering the target door when a predetermined condition is satisfied in the first access authenticating operation and the second access authenticating operation.

Claim 15: An access control device proximate to a corresponding target door, the access control device comprising: 
a communication unit configured to establish a communication channel between the access control device and a terminal of a user; and 
a control unit configured to transmit, via the communication unit, identification information of the access control device for access authentication of the user performed by the terminal of the user based on access right information received from a server which manages the access right information related to the user in the terminal of the user for entering the target door to the terminal of the user through the communication channel; 
wherein the access right information has expired after a validity period such that access authentication of the user based on invalid access right information prestored in the terminal is prevented, 
wherein the access right information in the terminal which is not expired is used in the determining by the terminal, 
wherein the access right information includes at least one of registered user identification information, registered terminal identification information, registered access control device identification information, and access schedule information of the access right information, 
wherein the access right information includes the registered access control device corresponding to the access schedule information, 
wherein the access authentication of the user performed by the terminal includes: 
comparing the transmitted identification information with the registered access control device identification information of the access right information, and 
determining that the access authentication is successful when the transmitted identification information is matched to one of the registered access control device identification information, and 
wherein the determining that the access authentication is successful when the transmitted identification information is matched to one of the registered access control device identification information includes: 
comparing current time with the access schedule information related to the transmitted identification information of the access right information, and 
determining that the access authentication has failed when the current time is not included in access schedule.


Claims 1-5, 7-12, 18 and 19 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-15 of Lee at al. (United States Patent # US 10,984,620 B2), hereinafter Parent.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Parent, claims 1 and 15, recite or suggest each of the claimed limitations.
Consider claim 2 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 1.
Consider claim 3 and as applied to claim 1: The additional limitations of this claim are taught by Parent claim 1.
Consider claim 4 and as applied to claim 1: The additional limitations of this claim are taught by Parent claim 1.
Consider claim 5 and as applied to claim 1: The additional limitations of this claim are taught by Parent claims 2 and 3.
	Consider claim 7 and as applied to claim 1: The additional limitations of this claim are taught by Parent claims 7 and 8.
Consider claim 8 and as applied to claim 1: The additional limitations of this claim are taught by Parent claim 12.
Consider claim 9 and as applied to claim 1: The additional limitations of this claim are taught by Parent claim 9.
Consider claim 10 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 1.
Consider claim 11 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 10.
Consider claim 12 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 11.
Consider claim 18 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 14.
Consider independent claim 19:  Parent, claims 1 and 15, recite or suggest each of the claimed limitations.

Claim 6 is rejected on the ground of non-statutory double patenting as unpatentable over claims 1-15 of Lee at al. (United States Patent # US 10,984,620 B2), hereinafter Parent, in view of Leonard et al. (United States Patent Application Publication # US 2019/0236866 A1), hereinafter Leonard.
Parent does not recite a particular type of biometric information, but the claimed types were well known in the prior art, and for example:
Leonard discloses a system and method for smart identification comprising a portable device that may be used for access [Title; Abstract; Fig. 1-4; Para. 0005-0006, 0014, 0024, 0081] and specifically that biometric identification may be based on a fingerprint sensor, a retinal sensor, a camera, a voice identification system, or a facial recognition system [Para. 0054].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use fingerprint, retina or voice information, or facial recognition for biometric authentication as taught by Leonard and applied to an access control method as claimed by Parent, where these are well known and proven identification and authentication means, and for which sensors and systems are commercially available.

Claims 13 to 15 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-15 of Lee at al. (United States Patent # US 10,984,620 B2), hereinafter Parent, in view of Sata et al. (United States Patent Application Publication # US 2004/0205189 A1), hereinafter Sata.
Consider claim 13 and as applied to claim 1:  The access control method of claim 1, further comprising, 
receiving a signal for requesting the first access authenticating operation and the second access authenticating operation from the target access control device. 
Parent does not specifically recite transmission or receipt of signals requesting authentication.  This was known in analogous prior art however, and for example: 
Sata discloses an authentication system and method employing a user portable information terminal and which may be applied physical access to a vehicle and/or door [Title; Abstract; Fig. 1; Para. 0003, 0057, 0060], and particularly that the terminal authentication module (2) associated with a particular door or access point (target access control device) detects a communication partner (user terminal) (S21) based on existence confirmation signals received from the terminal (and responds with an existence notification signal, after which a link connection is established and authenticated.  The existence confirmation signal may therefore be broadly be considered to be an initial request for access and authentication [Fig. 6, 9, 10; Para. 0101-0102].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to exchange signals between a user terminal and an authorization module associated with an access point for requesting authentication as taught by Sata and applied to an access control method as claimed by Parent, in order that the presence (existence) of the user at the access point may be determined.
Consider claim 14 and as applied to claim 13:  The access control method of claim 13, 
wherein the communication channel is established in response to the signal for requesting the first access authenticating operation and the second access authenticating operation. 
Sata specifically discloses establishment of a link connection (S22) in response to detection of a communication partner (based on receipt of existence confirmation signal, and existence notification signal) [Fig. 10; Para. 0102].
Consider claim 15 and as applied to claim 13:  The access control method of claim 13, 
wherein the signal for requesting the first access authenticating operation and the second access authenticating operation is generated in response to an input signal from the target access control device for opening the target door.
Sata discloses that the wireless link connection is based on an existence confirmation signal generated by the portable information terminal (terminal) and received by the terminal authentication module (target access control device) and the existence notice signal generated by the terminal authentication module and received by the portable information terminal; the wireless link for performing authentication [Fig. 6, 10; Para. 0101-0102].

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 USC §103 as unpatentable over Sata et al. (United States Patent Application Publication # US 2004/0205189 A1), hereinafter Sata, in view of Leonard et al. (United States Patent Application Publication # US 2019/0236866 A1), hereinafter Leonard.
Consider claim 1:  An access control method performed by a terminal for confirmation of permission to enter a target door corresponding to a target access control device, Sata discloses an authentication system and method employing a user portable information terminal and which may be applied physical access to a vehicle and/or door [Title; Abstract; Fig. 1; Para. 0003, 0057, 0060], the method comprising:
obtaining access right information, wherein the access right information includes registered identification information and time information, wherein the registered identification information is related to access control devices to which the terminal is accessible and the time information is related to accessible time period to enter the target door;
detecting the target access control device; a terminal authentication module (2) (target access control device) and portable information terminal (1) (terminal), wherein the terminal emits a periodic existence confirmation signal, and detects the presence of an authentication module by a received existence notification signal, transmitted by the authentication module in response to the existence confirmation signal, and which may be conducted by a short range Bluetooth protocol [Fig. 1-2; Para. 0057, 0061-0065; claim 1], or an alternate embodiment in which the terminal authentication module initiates the discovery process [Fig. 4; Para. 0072-0075];
establishing a communication channel between the target access control device and the terminal;
in response to the existence confirmation/existence notification exchange, a wireless link connection transaction is executed and a wireless link is established [Fig. 1-2; Para. 0065; claim 1];
receiving identification information of the target access control device through the communication channel; 
performing a first access authenticating operation and a second access authenticating operation,
wherein the first access authenticating operation is performed based on current time and the time information and,
wherein the second access authenticating operation is performed by comparing the received identification information from the target access control device with the registered identification information of the access right information; and
permitting the terminal entering the target door when a predetermined condition is satisfied in the first access authenticating operation and the second access authenticating operation.
Sata discloses a first authentication unit associated with a user terminal, a second authentication unit associated with the terminal authentication module (target access control device), and a specific step of bi-directional authentication Fig. 1-2; Para. 0066; claim 1], but does not disclose, a period of time during which access rights are valid, or a specific process for first and second authentication.  An authentication system and process as claimed was known in the art, however, and for example:
Leonard discloses a system and method for smart identification comprising a portable device that may be used for access [Title; Abstract; Fig. 1-4; Para. 0005-0006, 0014, 0024, 0081] and specifically:
(a) a verification module (280) which may operate on a server (equivalent to access terminal device), smart ID card (terminal) or suitable computing device, comprising a database (282) in which authorization information is stored in one or more lists, and which may include lists of users (identification) authorized for different locations, and the times at which each user is authorized to access each area, that the database may [also] be stored on a user ID badge/terminal, that the ID badge may communicate with the server through Wi-Fi or cellular communication channel, that in embodiments, user identification information(step S360) and location (step S310) may be sent from the ID badge to the server, and indication of whether the user is authorized and time period in which authorization is valid communicated from the server and received by the ID badge (terminal)  [Fig. 2B, 3A, 3B; Para. 0059, 0065, 0072-0075],
 (b) wherein after a validity time period expires a badge authorization identifier is deactivated (S350) [Para. 0050, 0066, 0075],
(c) wherein in embodiments the location may be based on a location identifier (such as a portal ID) received by the ID badge as an exemplary Bluetooth beacon, or QR code (step S310) [Fig, 3A, 3B; Para. 0071-0072],
(d) wherein access authorization is checked based on user identification and location (step S320) [Fig, 3A, 3B; Para. 0072],
(e) wherein it is determined whether access is permitted by the particular user at the particular location (or portal) based on the checking or comparison with database lists stored on the server and/or ID badge, and also permitted time period, and particular embodiments in which comparison of collected biometric or password information is compared to pre-stored information to authenticate the user, and where the pre-stored information in comparison may be by the ID badge [Fig. 2B, 3A, 3B; Para. 0014, 0059, 0061, 0069, 0070],
(f) wherein the period of time for which access is granted to the user at the location is provided to the smart ID module (260) (which may be an ID badge module and function the smart ID module determining an indicator function (262) and an access function (264) [Fig. 2B, 0060, 0066], and
(g) wherein access right information, explicitly may include at least a period of time, or time schedule for which access for the particular user at the particular location is granted [Para. 0072, 0075].
Therefore it would have been obvious to one of ordinary skill in the art at the time effective filing for the invention to use an ID badge (or equivalent terminal device) in communication with a remote server (or equivalent access control device) for authentication and access right determination, and particularly according to embodiments according to points (a) – (g) above, as taught by Leonard in which an ID badge may receive access information relating to access of a particular user at a particular time provided by the remote server, and provide access to a user based on at least a [first] authentication determination for allowed access times and/or durations, and on a [second] authentication determination based on user identity and location, applied to the a method and system for obtaining access as taught by Sata, as a known method for managing individual access by a plurality of users, for a plurality of locations, with particular time validity schedules, and where the method may be performed entirely by a user terminal (ID badge) or by the terminal in communication with the remote server, or with additional intermediary devices, such as smartphones, with various functionalities divided among the devices as obvious variants [Leonard: Para. 0059].


Consider claim 2 and as applied to claim 1:  The access control method of claim 1,
wherein the time information includes first time information related to validity period of the access right information,
wherein the access right information is expired after the validity period, and
wherein the first access authenticating operation is performed when the access right information has not expired.
Leonard discloses:
(a) that access right information, may include at least a period of time, or time schedule for which access for the particular user at the particular location is granted [Para. 0072, 0075];
(b) that after the time period expires access rights end (S340) [Fig. 3A, 3B; Para. 0072, 0075];
(c) that in certain embodiments a user may be required to re-authenticate after a period of time [Para. 0075]; 
and as applied to the citations and analysis for claim 1.
Consider claim 3 and as applied to claim 1:  The access control method of claim 1, 
wherein the time information includes second time information related to access schedule, which is whether the terminal permits entering the target door at the current time, and 
wherein the terminal permits entering the target door when the current time is included in the access schedule, in the first access authenticating operation.  
Leonard discloses:
(a) each location and each user authentication information may include [times] when they are authorized to access the location [Para. 0073];
(b) on determination that access is authorized for the user at the particular place an indicator may be illuminated to indicate authorization, and access to a door granted [Para. 0024, 0060, 0075];
and as applied to the citations and analysis for claim 1.
Consider claim 4 and as applied to claim 1:  The access control method of claim 1, 
wherein the terminal permits entering the target door when the received identification information is matched to one of the registered identification information, in the second access authenticating operation.
Leonard discloses:
(a) determining whether a particular user is permitted access at a particular location, based on a comparison with an authorization list, and where a door access code may be provided in this case [Para. 0060, 0072-0075]; and as applied to the citations and analysis for claim 1.
Consider claim 5 and as applied to claim 1:  The access control method of claim 1, further comprising,
obtaining biometric information from the terminal or the target access control device,
wherein the access right information further includes registered biometric information, and
wherein the second access authenticating operation is performed considering the registered biometric information and the obtained biometric information.
Leonard also discloses:
(a) that embodiments may require biometric authentication [Para. 0069-0070];
(b) a database module (282) including an authorization list of user credentials [Fig. 2B; Para. 0065]; and
(c) that a verification module (280) verifies authenticity base on the database and collected credential information [Fig. 2B; Para. 0065, 0072-0073]; and as applied to the citations and analysis for claim 1.
Consider claim 6 and as applied to claim 5:  The access control method of claim 5,
wherein the obtained biometric information includes at least one of voice information, fingerprint information, iris information, face information, and vein information.
Leonard specifically discloses that biometric identification may be based on a fingerprint sensor, a retinal sensor, a camera, a voice identification system, or a facial recognition system [Para. 0054].
Consider claim 7 and as applied to claim 1:  The access control method of claim 1,
wherein the registered identification information corresponds to registered user identification information or registered terminal identification information, and
wherein the registered user identification information is related to users that are available to enter the target door and the registered terminal identification information is related to terminals that are accessible for permission to enter the target door. 
Leonard also discloses:
(a) authentication may be based on the checking or comparison with database lists stored on the server and/or ID badge, and particular embodiments in which comparison of collected biometric or password information is compared to pre-stored information to authenticate the user, [Fig. 2B, 3A, 3B; Para. 0014, 0059, 0061, 0069, 0070]; and 
(b) that the database lists may comprise a list of locations with authorized users for each and/or a list of users with authorized locations for each; and as applied to the citations and analysis for claim 1.
Consider claim 8 and as applied to claim 1:  The access control method of claim 1, 
wherein the target door is selected based on a distance between the target access control device and the terminal. 
Leonard specifically discloses that the badge (terminal) may use short range wireless protocols such as NFC or RFID to assess proximity to a particular location (such as a door), and particularly at a predetermined distance such as 10 feet, from a particular location [Para. 0060-0061, 0064].
Consider claim 9 and as applied to claim 1:  The access control method of claim 1, further comprising: 
generating a control signal for controlling the target access control device to open the target door after the permitting.
Leonard discloses that embodiments of the system may include NFC or RIFID close proximity identification circuit (employing a short-range wireless signal) for opening access controlled doors [Para. 0050].
Consider claim 10 and as applied to claim 1:  The access control method of claim 1, 
wherein the access right information is obtained from a server that manages the access right information.
Leonard particularly discloses that the verification module (280) and database module (282) for managing access rights, may be contained in the smart badge (terminal) and/or remote server [Fig. 2B; Para. 0059, 0065].
Consider claim 11 and as applied to claim 1:  The access control method of claim 1, further comprising, 
generating result information related to whether or not the terminal permits entering the target door.
Sata discloses that when authentication has finished normally (the user authenticated) that a control command is transmitted (hence generated) to the entry terminal [Fig. 1-2; Para. 0066]
Leonard specifically discloses that the smart ID module is configured with an indicator module (262) specifically to indicated when access at a location is permitted, and also an access module (264) to communicated signal for gaining access [Fig. 2B; Para. 0060].
Consider claim 12 and as applied to claim 11:  The access control method of claim 11, further comprising, 
transmitting the result information to a server. 
Sata does not specifically disclose a server.
Leonard, however, discloses both a server which may manage access right information, and a plurality of users [Fig. 2B; Para. 0053-0054, 0059 (also 0061-0066)].
Consider claim 13 and as applied to claim 1:  The access control method of claim 1, further comprising, 
receiving a signal for requesting the first access authenticating operation and the second access authenticating operation from the target access control device. 
Sata also discloses that the terminal authentication module (2) associated with a particular door or access point (target access control device) detects a communication partner (user terminal) (S21) based on existence confirmation signals received from the terminal (and responds with an existence notification signal, after which a link connection is established and authenticated.  The existence confirmation signal may therefore be broadly be considered to be an initial request for access and authentication [Fig. 6, 9, 10; Para. 0101-0102].
Leonard, moreover, discloses that authentication, verification and access determination, may be made by the smart ID (terminal), remote server, or other device, or distributed among several devices, rendering receipt of an authentication and/or access request by an access control device, one of a limited number of configurations depending on which device authentication and verification functions are performed.
Consider claim 14 and as applied to claim 13:  The access control method of claim 13, 
wherein the communication channel is established in response to the signal for requesting the first access authenticating operation and the second access authenticating operation. 
Sata specifically discloses establishment of a link connection (S22) in response to detection of a communication partner (based on receipt of existence confirmation signal, and existence notification signal) [Fig. 10; Para. 0102].
Consider claim 15 and as applied to claim 13:  The access control method of claim 13, 
wherein the signal for requesting the first access authenticating operation and the second access authenticating operation is generated in response to an input signal from the target access control device for opening the target door.
Sata discloses that the wireless link connection is based on an existence confirmation signal generated by the portable information terminal (terminal) and received by the terminal authentication module (target access control device) and the existence notice signal generated by the terminal authentication module and received by the portable information terminal; the wireless link for performing authentication [Fig. 6, 10; Para. 0101-0102].
Consider claim 16 and as applied to claim 15:  The access control method of claim 15, further comprising, 
receiving a message from a server in response to the signal for requesting the first access authenticating operation and the second access authenticating operation.
Sata does not disclose use of a server.
Leonard, however, discloses that in various embodiments, a verification module (282) may be located at a remote server, and based on the authentication request, and if determined that a user is authorized, the verification module may send a message to the ID badge (terminal) (received by) with instructions to turn on an indicator, and with codes to allow access [Fig. 2B, 3B; Para. 0071, 0075].
Consider claim 17 and as applied to claim 16:  The access control method of claim 16, 
wherein the received message is determined by the server based on the current time.
Leonard also discloses that the server/verification module may access an authorization list specifying the locations, and times for each, that each particular user is authorized, and where the access authorization right is based at least in part based on the permitted times with respect to the present time [Para. 0073-0074].
Consider claim 18 and as applied to claim 1:  A non-transitory computer-readable recording medium having a program recorded thereon for executing the method according to claim 1.
Sata specifically discloses that the access authentication method may implemented in software, and a program to implement the method stored on a recording medium such as a floppy disk [Para. 0112; claim 20]
Leonard also discloses a method performed by a processor using program steps stored in computer readable memory [Fig. 1B, 2A; Para. 0053].
Consider claim 19:  An access control device corresponding to a target door, Sata discloses an authentication system and method employing a user portable information terminal and which may be applied physical access to a vehicle and/or door [Title; Abstract; Fig. 1; Para. 0003, 0057, 0060]. The system comprising a terminal authentication module (2) (access control device) and portable information terminal (1) (terminal of the user), the access control device comprising:
a communication unit configured to establish a communication channel between the access control device and a terminal; an existence confirmation signal reception unit (21) and an existence notice signal transmission unit (22) for receiving the existence confirmation signal and transmitting the existence notification signal from and to corresponding units (11,12) of the user terminal a link and which communication may be conducted by a short range Bluetooth protocol; and a connection unit (23) (communication unit) for communication with a link connection unit (13) of the user terminal unit, [Fig. 1-2; Para. 0057-0065; claim 1], and an alternate embodiment in which the terminal authentication module initiates the discovery process [Fig. 4; Para. 0072-0075]; and 
a control unit configured to transmit, via the communication unit, identification information of the access control device to the terminal for a first access authenticating operation a terminal first authentication unit (14) and an authentication module second authentication unit (24) and a specific step of bi-directional authentication Fig. 1-2; Para. 0066; claim 1], and a second access authenticating operation performed by the terminal based on access right information in the terminal;
wherein the access right information includes registered identification information and time information, wherein the registered identification information is related to access control devices to which the terminal is accessible and the time information is related to accessible time period to enter the target door,
wherein the first access authenticating operation is performed based on current time and the time information and,
wherein the second access authenticating operation is performed by comparing the identification information of the access control device with the registered identification information of the access right information; and
wherein the terminal is configured to permit entering the target door when a predetermined condition is satisfied in the first access authenticating operation and the second access authenticating operation.
Sata discloses a first authentication unit associated with a user terminal, a second authentication unit associated with the terminal authentication module (access control device), and a specific step of bi-directional authentication Fig. 1-2; Para. 0066; claim 1], but does not disclose a server for managing access right information, a period of time during which access rights are valid, or a specific process for authentication.  An authentication system and process as claimed was known in the art, however, and for example:
Leonard discloses a system and method for smart identification comprising a portable device that may be used for access [Title; Abstract; Fig. 1-4; Para. 0005-0006, 0014, 0024, 0081] and specifically:
(a) a verification module (280) which may operate on a server (equivalent to access terminal device), smart ID card (terminal) or suitable computing device, comprising a database (282) in which authorization information is stored in one or more lists, and which may include lists of users (identification) authorized for different locations, and the times at which each user is authorized to access each area, that the database may [also] be stored on a user ID badge/terminal, that the ID badge may communicate with the server through Wi-Fi or cellular communication channel, that in embodiments, user identification information(step S360) and location (step S310) may be sent from the ID badge to the server, and indication of whether the user is authorized and time period in which authorization is valid communicated from the server and received by the ID badge (terminal)  [Fig. 2B, 3A, 3B; Para. 0059, 0065, 0072-0075],
(b) wherein after a validity time period expires a badge authorization identifier is deactivated (S350) [Para. 0050, 0066, 0075],
 (c) wherein in embodiments the location may be based on a location identifier (such as a portal ID) received by the ID badge as an exemplary Bluetooth beacon, or QR code (step S310) [Fig, 3A, 3B; Para. 0071-0072],
(d) wherein access authorization is checked based on user identification and location (step S320) [Fig, 3A, 3B; Para. 0072],
 (e) wherein it is determined whether access is permitted by the particular user at the particular location (or portal) based on the checking or comparison with database lists stored on the server and/or ID badge, and also permitted time period, and particular embodiments in which comparison of collected biometric or password information is compared to pre-stored information to authenticate the user, and where the pre-stored information in comparison may be by the ID badge [Fig. 2B, 3A, 3B; Para. 0014, 0059, 0061, 0069, 0070],
(f) wherein the period of time for which access is granted to the user at the location is provided to the smart ID module (260) (which may be an ID badge module and function the smart ID module determining an indicator function (262) and an access function (264) [Fig. 2B, 0060, 0066], and
 (g) wherein access right information, explicitly may include at least, a period of time, or time schedule, for which access for the particular user at the particular location is granted [Para. 0072, 0075].
Therefore it would have been obvious to one of ordinary skill in the art at the time effective filing for the invention to use an ID badge (or equivalent terminal device) in communication with a remote server (or equivalent access control device) for authentication and access right determination, and particularly according to embodiments according to points (a) – (g) above, as taught by Leonard in which an ID badge may receive access information relating to access of a particular user at a particular time provided by the remote server, and provide access to a user based on at least a [first] authentication determination for allowed access times and/or durations, and on a [second] authentication determination based on user identity and location, applied to the a method and system for obtaining access as taught by Sata, as a known method for managing individual access by a plurality of users, for a plurality of locations, with particular time validity schedules, and where the method may be performed entirely by a user terminal (ID badge) or by the terminal in communication with the remote server, or with additional intermediary devices, such as smartphones, with various functionalities divided among the devices as obvious variants [Leonard: Para. 0059].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hamel et al. (U.S. Patent Application Publication # US 2019/0319940 A1) disclosing digital credentials as guest check-in for a physical building.
Belhadia (U.S. Patent Application Publication # US 2017/0011573 A1) disclosing systems and methods for a redundant access system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684